DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/24/2022, 02/02/2022 and 6/10/2020 have been considered.
Claims Status
	Claims 1-14 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,091,471 to Graves et al.
Regarding claim 1, Graves et al. discloses an elastomer composition curable in the presence of oxygen comprising an elastomer, e.g., EPDM, zinc dimethacrylate, an organic peroxide, an organophosphate and a sulfur compound (see Tables I, IX, XI). Since the recited elastomer composition is an intended use and arbitrary, the weight ratio of the peroxide and phosphite is also arbitrary. Claim 1 is therefore anticipated. The organophosphate is exemplified by Polygard from Uniroyal Chemical. It’s a mixture that includes tris-nonylphenyl phosphite (see column 9 of US 4,655,962). The organic peroxide includes dicumyl peroxide and α,α’-bis(t-butylperoxy)diisopropyl benzene, and the sulfur compound includes benzothiazyl disulfide. The composition further comprises carbon black, which is a filler. Claims 2-11 and 13 are therefore anticipated. The cured product has high extrusion resistance and is used as a material for oil well packers and draft gear pads (col. 1). These articles are generally tack-free. Further, oil well packers are essentially seals, rendering claim 14 anticipated.
Other Prior Art of Record
Since the elastomer composition recited in claim 1 is merely an intended use, claim 1 is in essence directed to an arbitrary mixture of an organic peroxide and an organophosphate. Such a mixture is well known in the art. Beside Graves et al., examples of other references include CN 102417561B to Tang et al., WO 2010/055840 A1 to Ikeda et al., KR 2008/0004184 A to Kim et al., and EP 940436 A1 to Awojulu et al.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH NGUYEN whose telephone number is (571)270-5454. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GWENDOLYN A BLACKWELL can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VU A NGUYEN/Primary Examiner, Art Unit 1762